Citation Nr: 1145178	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the arms, legs, and fingers. 

2.  Entitlement to service connection for insomnia. 

3.  Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder (PTSD). 

4.  Entitlement to service connection for right hip disability. 

5.  Entitlement to service connection for right wrist disability.  

6.  Entitlement to service connection for a right knee disability. 

7.  Entitlement to an increased initial rating for right leg radiculopathy currently rated as 10 percent disabling. 

8.  Entitlement to an increased initial compensable rating for tension headaches. 

9.  Entitlement to an increased rating in excess of 50 percent for depression.  

10.  Entitlement to a total rating due to individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006, September 2007, May 2008, and October 2008 rating decisions by the RO.

The Veteran initially filed a claim for service connection for depression and this claim was granted in May 2006.  The Veteran also filed a claim for service connection for PTSD and this claim was denied October 2008.  The Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in accordance with Clemons, VA must consider in the instant case whether the Veteran has any psychiatric disability, including PTSD, that is etiologically related to his military service and therefore the issue has been re-characterized as above.   

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge in August 2010.  Unfortunately, the hearing transcript is not available and is considered to be lost.  In September 2010, the Veteran was given another opportunity for a hearing before the Board.  The Veteran informed the Board that she did not want another hearing and asked that her appeal be decided.  Thus, the Board will proceed with this matter.   

In an August 2010 rating decision, the RO denied entitlement to a higher rating for depression.  The Veteran was notified of this decision and she filed a timely Notice of Disagreement in October 2010.  However, a Statement of the Case was not issued. 

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id. 

The Board also notes that in a June 2010 rating decision, the RO denied entitlement to a higher rating for the lumbar spine disability.  The Veteran has not appealed this decision and the Board has no jurisdiction over this issue at this time.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Review of the record shows that the Veteran enlisted in the Reserves in 2009.  In a January 2010 statement, the Veteran stated that she was going through a Medical Board in the Reserves and she no longer went to drills.  See the January 2010 statement from the Veteran.  Service treatment records for this period of service are not of record and it does not appear that the RO conducted a search for such records.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

In October 2010, the Veteran submitted a Social Security Administration (SSA) award letter showing that SSA found her disabled from June 2005.  It does not appear that any SSA records have been obtained.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the Court held, in essence, that records pertaining to SSA disability claims in possession of SSA are constructively in possession of VA (See 38 C.F.R. § 3.201), and that if VA does not seek to secure such records from SSA, it violates its duty to assist the claimant under 38 U.S.C.A. § 5107(a).  VA has a duty to seek these records.

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran argues that she has separate right hip and right knee disabilities that may be due to or aggravated by the service-connected degenerative arthritis of the lumbar spine and/or the service-connected radiculopathy of the right leg.  See the Veteran's statement dated in January 2007.  There is competent evidence that the Veteran currently has pain in the right hip and right knee.  See the January 2007 statement from the Veteran; the VA treatment records dated in March 2009, October 2009 and July 2010; and the May 2006 VA examination report.  There is medical evidence which indicates that the right knee pain and right hip pain may be due to the right lower extremity radiculopathy.  See the May 2006 VA examination report.    

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Secondary service connection is granted where a service connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. § 3.310 (2011). 
  
Thus, the Board finds that an examination is needed to obtain a medical opinion as to whether the Veteran has separate and distinct disabilities of the right knee and right hip or whether such symptomatology are manifestations of the service-connected right lower extremity radiculopathy or the service connected lumbar spine disability.  Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation. 38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative of or overlapping; the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262

If the medical evidence establishes that the Veteran has separate and distinct disabilities of the right knee and right hip, a medical opinion is needed as to whether such disabilities are medically related to the Veteran's active service or are caused or aggravated by a service-connected disability.  

The Board also notes that the service-connected radiculopathy of the right lower extremity and the headaches disorder were examined in July 2007 and March 2008.  The claims file was not available at the examination in 2008 and the 2007 examination findings do not conform with the pertinent rating criteria.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Thus, additional examination is necessary.   

Regarding the claims for service connection for psychiatric disorders, to include PTSD with anxiety disorder, and insomnia, the Board finds that an additional medical opinion is necessary.  The Veteran was afforded a VA psychiatric examination in January 2010; the Axis I diagnoses were major depressive disorder and generalized anxiety disorder.  An addendum opinion was obtained in July 2010, but the record is unclear as to whether the Veteran's insomnia is a separate and distinct disorder from the service-connected depression or whether it is a symptom of the service-connected depression.  Accordingly, the RO should also obtain a medical opinion as to whether the claimed insomnia is a separate and distinct disorder or whether this is a symptom of a service-connected depression or other service-connected disability.  

The record also shows that the Veteran receives treatment for the service-connected radiculopathy of the right lower extremity, headaches as well as for the claimed orthopedic and psychiatric disabilities at VA.  The RO should obtain the VA treatment records for treatment of these disabilities dated from July 2010.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

In an August 2010 rating decision, the RO denied entitlement to a higher rating for depression.  The Veteran was notified of this decision and she filed a timely Notice of Disagreement in October 2010.  However, a Statement of the Case was not issued. 

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id. 

Finally, the record bears indication that the Veteran has had difficulty maintaining employment, although it is unclear whether this difficulty is due to her service connected disabilities.  See November 2010 Letter from Dr. I.S. (noting that the Veteran "is unable to work"); January 2010 VA Examination Report (noting the Veteran's decreased reliability).  Accordingly, the Veteran must be afforded a VA examination with medical opinion to determine whether her service connected disabilities impede her ability to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  In addition, if, after the AMC/RO completes all Remand actions and readjudicates the claims on appeal, but fails to award the Veteran a total combined disability rating of 70 percent or more, then her TDIU claim must then be referred to appropriate authorities for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the National Personnel Records Center and any other appropriate service department and make an attempt to obtain the Veteran's service treatment records for any Reserves service since 2005, including any examination reports and/or medical board reports.  

2. The RO should take all indicated action to obtain copies of records referable to the Veteran's claim for SSA disability benefits, as well as copies of the medical records considered in conjunction with that determination.  If no such files exist, a negative response from SSA should be associated with the claims file.

3. The RO should obtain all VA treatment records from the VA healthcare system in Kansas dated from July 2010.  

4. The RO should schedule the Veteran for a VA examination by appropriate medical personnel to determine (1) the nature and likely etiology of the claimed right hip and right knee disabilities; and (2) to determine the current severity of the service-connected headaches disorder and the service-connected radiculopathy of the right lower extremity.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests should be performed.  

All current diagnoses pertinent to the right hip and right knee should be reported.  The examiner should render an opinion as to whether the Veteran currently has right hip and right knee disabilities that are separate and distinct from the service-connected right lower extremity radiculopathy and/or lumbar spine disability and whether the right hip and right knee symptoms are manifestations of the service-connected right lower extremity radiculopathy and/or lumbar spine disability.  

If separate and distinct right hip and right knee disabilities are found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right hip and right knee disability are causally related to any event or incident of the Veteran's service, and whether any current right hip or right knee disability was caused or aggravated by the service-connected right lower extremity radiculopathy and/or lumbar spine disability.  If the examiner finds that the right knee or hip disabilities are aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation.  

Regarding the service-connected radiculopathy of the right lower extremity, the examiner should specifically note all symptomatology and manifestations caused by the service-connected radiculopathy of the right lower extremity.  The examiner should indicate whether the radiculopathy of the right extremity results in partial or complete paralysis, neuralgia or neuritis of any nerve.  If so, the examiner should specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.

Regarding the service-connected headaches disorder, the examiner should specifically note all symptomatology and manifestations caused by the service-connected headaches disorder and report the frequency and duration of the headaches attacks and indicate whether such attacks are prostrating or completely prostrating and the frequency of such prostrating attacks.  The examiner should render an opinion as to whether the headaches attacks are productive of severe economic inadaptability.  

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  

5.  The RO should provide the Veteran's claim folder to the examiner who conducted the January 2010 VA psychiatric examination and issued the July 2010 medical opinion or a suitable replacement.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should review the claims folder and prepare an addendum opinion that addresses whether it is at least as likely as not that any current acquired psychiatric disability, to include PTSD with generalized anxiety disorder, had its clinical onset in service or is due to an event or incident of the Veteran's period of active service, or whether it is caused or aggravated by any service-connected disability, such as service-connected depression.  

The examiner should also render an addendum opinion as to whether the insomnia is a separate and distinct disorder from the service-connected depression, or whether it is a symptom of the service-connected depression.  If the examiner determines that the insomnia is a separate and distinct disorder, s/he then must offer an opinion as to whether it is at least as likely as not that the insomnia had its clinical onset in service or is due to an event or incident of the Veteran's period of active service, or whether it is caused or aggravated by any service-connected disability, such as service-connected depression.  If the examiner finds that the insomnia is aggravated by a service-connected disability, s/he should indicate the degree of disability due to the aggravation.  

If the VA examiner determines that an additional VA examination of the Veteran is necessary in order to render the requested medical opinions, the RO/AMC should schedule the Veteran for such an additional examination. 
 
The rationale for all opinions expressed should be provided, to include reference to pertinent medical principles and any relevant literature.  

6. The Veteran must also be afforded a VA medical examination for the purpose of determining the impact that her service connected disabilities (singly or in combination) have on her ability to secure and follow a substantially gainful occupation. The examiner should review relevant portions of the claims file and indicate as such in the examination report. 

Following a review of the relevant medical evidence in the claims file, obtaining a history from the Veteran, and a physical examination, the clinician is requested to address whether it at least as likely as not (50 percent or greater probability) that the Veteran's service connected disabilities either singly or in combination render her unable to secure or follow a substantially gainful occupation. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. The examiner is also requested to provide a rationale for any opinion expressed. 

7. The RO should issue a Statement of the Case for the issue of entitlement to a higher disability evaluation for depression.  Only if the Veteran perfects an appeal should the claim be certified to the Board and any necessary development should be conducted.

8.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and her representative who should be afforded a reasonable opportunity for response. 

9. Finally, if, after the actions outlined in the instant Remand have been completed, the Veteran's combined disability rating does not reach 70 percent pursuant to 38 C.F.R. § 4.16(a), then AMC/RO must refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular rating for TDIU pursuant to 38 C.F.R. § 4.16(b).

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


